Title: To John Adams from John Quincy Adams, 4 April 1796
From: Adams, John Quincy
To: Adams, John


N: 19.
My Dear Sir.
London April 4. 1796.

The reports of Peace being at hand, so prevalent when I last wrote you have in a great measure died away. It is now said that proposals have been made by this Government and the Emperor in concert, to the French Directory, which on their part have been rejected. It is very probable that this account is true: but I do not imagine that the allies expected or intended that their terms should be accepted. The opinion expressed in my last, of the policy which proclaims a desire for Peace while it secures a continuance of the war becomes more strongly confirmed in my mind by the circumstances which are daily occurring.—A negotiation actually commenced at Paris on the part of Sardinia, is now said to be broken off; but the campaign on the borders of the Rhine is not yet opened, and General Pichegru has resigned or been dismissed from his command. The reason assigned for this is that he had strenuously advised Peace with the Emperor even at the sacrifice of the Netherlands, and that he had thereby rendered himself obnoxious to the Directory and to the governing policy of the time. This again is highly probable. Every consideration both of a public and of a personal nature, must concur to make Pichegru wish that the Netherlands should be restored as the price of an honourable peace to the french Republic. If his own ambition, and his political views are upon the scale which I really think they are, this must be his desire, for he well knows that no other arrangement would tend to give so much permanency to the splendor of his famous campaign, and he must be equally satisfied that it would be the most substantially beneficial arrangement for the interests of France.—But the Directory, and the party in the Legislature who at this time are the strongest, uniting the ambition of conquest, with the hope of giving to their particular administration the glory of extending the national limits, will naturally adhere to the system of annexing the Netherlands to France, and probably are glad to have an opportunity of removing from the first military command a man whose weight of reputation and influence must be seen by them with some jealousy.—I have very few data from which to judge of the present state of french parties. The Americans who come from that Country, while they were there, saw nothing, or saw wrong. It is only from the opportunities I had in Holland, of being acquainted with several of their leading characters that I have been able to obtain a clue to some part of their movements; but I have long been of opinion that the question about the final destiny of the Netherlands would occasion strong dissensions in France, and I believe so still. If however they can make a separate Peace with the Emperor, and can unite the maritime powers in a War against Great Britain, their national antipathies and vindictive resentments will perhaps soon overpower their ambition, and the party of the ancient limits as it is called will prevail. It may even be a subject of negotiation at present, and the removal of Clerfaye on one side, and of Pichegru on the other just at this juncture may perhaps be considered as symptoms of a much more languid campaign than has been announced, or even of a total inaction in that quarter during the Season ensuing.
But will they succeed in increasing the number of Great Britain’s maritime enemies? This question is not merely speculative to us, for if I am not grossly mistaken we shall come in for a larger portion of their political manoeuvres than we are aware
Denmark has at length been compelled to acknowledge the french republic, and to admit the Minister, notwithstanding the check in which that government has long stood from Britain and Russia. Sweden had already done the same; and there is no doubt but that they will be urged by France to measures which may produce a rupture, the event of which may eventual shut the Baltic, at least partially, against the british commerce.
Spain since her Peace with France has never disarmed, and it has been universally admitted that the Courts of Madrid and St: James’s have been upon very indifferent terms in consequence of that event. It has recently been said here that in consequence of the pointed remonstrances of the British Ambassador, the Spanish Minister had at length given orders for disarming some of their ships, but the report is now contradicted, and several circumstances tend to shew the probability of a serious variance between the two powers and of a restoration to that union of interest between France and Spain, upon which the family compact was heretofore founded.
I have some reason to suppose that the anti-neutral views of the french Government, extend even to Hamburg and Bremen, but their principal object will be the United States.—They are undoubtedly dissatisfied with their Treaty between us and Great-Britain. This dissatisfaction does not however proceed from themselves. It has been inspired by Americans at Paris, who foster and encourage it with all possible industry and with ability profoundly systematic. From them (though I will not affirm by them) the french Government are led to believe, that this Treaty will finally throw the United States à corps perdu, into the arms of Britain; that we shall soon be totally lost to France, and that unless the Treaty can be overturned France must consider us henceforth as an infallible ally of Britain against her. With such a doctrine coming from a source which they naturally consider as respectable, inculcated and corroborated by the personal talents of a man like Hichborn, and counteracted by no one American in France, it may well be supposed that they have taken an alarm against a Treaty, which but for these incitements, they would have seen with perfect indifference. Whether the late Minister Adet has been an obstacle to the furtherance of these views I know not; but probably it may be known to our Government. The principal reason I have to think he did not suit them is that they have never used the common artifices of party blazoning to give him weight. Be this as it may, he is recalled, and a man by the name of Vincent is to go out in his stead.—It is reported with that sort of mystery which intends to spread a secret, that he is to speak a very high language to our Government, and it seems even to be insinuated that a clue he is given him to demand a right which it is supposed will bring the British Treaty to the test of execution.—At the same time Mr: Thomas Paine, who lives as an inmate in the house of Mr: Monroe, is writing one of his efficacious pamphlets upon the subject, and this his occupation is announced with much importance, to prepare public expectation for the appearance of the production.
To all these manoeuvres there will undoubtedly be others correspondent to him in America. At the present stage of things I know not upon what the hopes of the party rest; but I think it must be upon the refusal of the house of Representatives to pass the laws necessary for the execution of the Treaty. Randolph who is no longer a body devoid of weight dragged along by the current of Events, Randolph who has been at length compelled to decide on his party, and that as it should seem even without receiving the purchase money for his duty, Randolph of whom the party are now ashamed but who hopes to retrieve in their eyes his changeable Errors by his present devotion, has formally taken this ground in their behalf, and they will doubtless adhere to it as long as it shall be tenable. If the question should be brought forward before during the present session of Congress, will the operations which I have mentioned above will not have time to produce their effect. They will therefore endeavour to pass this session without coming to the trial, and reserve all their engines to play upon the next.
If in conformity to the Treaty, the Western Posts should be delivered up on the first of June, I think that all these plans deeply concerted and ably conducted as they are, will fail. The Treaty will be fully carried into effect, and without making us the allies of Britain or the Enemies of France it will preserve our Peace for the present with both.—But will the Posts be delivered?—I hope they will; though I have little confidence in the dispositions of this Government, and as little in any exertions here to procure the delivery, if it should in any manner depend upon any thing to be done or said on the part of the United States.
The french government have perhaps been more readily induced to adopt fears and resentments against the Treaty, from an idea that at present its defeat must be followed by a War between Us and Britain; a war upon their favourite system, which should leave them at liberty to make their Peace, without binding them to a common cause. They are now better prepared for this system of policy than they were the last year, for their provisions are in tolerable abundance, and they do not depend upon our neutrality for subsistence. They are therefore perhaps more strenuously inclined to provoke us against Britain, and to enforce the views of the party in America, who hope for War because they think it would prove the destruction of what Fauchet calls the treasurer’s plans.
There may possibly be another object connected with that of stimulating a rupture with Britain, the success of which may be considered as important towards that purpose. The Presidential elections are to take place in the course of the present year. The experiment of an attack upon the popularity of the President was made the last autumn and Winter. It was indeed altogether unsuccessful but it prepared the way for the repetition of an assault whenever the circumstances should be favourable to the purpose. The party are inveterate against the President because they now think him pledged in opposition to their views, and their object has therefore been to impress the french rulers with an opinion that he is inimical to their cause. This design has not been entirely unsuccessful. Fauchet’s certificate openly avows the idea, and if the accounts I have heard from France are true the style of American conduct and conversation at Paris is by no means calculated to remove the impression. That the impression exists, among the members of the french Government, Mr: Pinckney since his return here assures me to be the case, nor is it difficult since Randolph’s pamphlet has been published to trace the origin of the prejudice, and some of the motives on which it is founded.
One of the great negotiators under Lewis the 14th: the Comte d’Avaux, lays it down as a fundamental rule, that the only successful mode of treating with the Dutch Republic, is by a constant and unremitting excitement of fear in the minds of the ruling men. This maxim is not laid down in Mably’s principles of Negotiation but its application appears to have survived the french monarchy and to be transferred beyond the Atlantic. It may be remembered how Genet in all his newspaper controversies perpetually threatened us with the vengeance of his Republic, and how faithfully his subalterns echoed his terrific strains. Since his time the french Ministers have been more guarded in their menaces, but the party have been very indulgent to wield the same weapon for them. Thus Mr: Randolph not only talks now of the “crisis, which he fears may disturb our harmony with France,” but even in August 1794 could speak of “the hazard of mortally offending the French.”—how?—why “by the punctilious observance of neutrality.” Thus many a letter from France has been written for the American public, to raise an opinion of french resentment against the Treaty, when nothing but the desire to stimulate that resentment existed. Thus we are in future to be told that France will defeat our Treaty with Algiers, that she will shut us out from a participation of her commerce, perhaps even that she is at the point of declaring War against us. All these things are bottomed upon the principle of d’Avaux, and perhaps others which may be supposed to contain powers of personal operation upon the feelings of our first magistrate will continue to be employed, however discouraging the ill success of the former attempts may have been.
On one hand therefore he will be courted by the prospect of every support from the party, and on the other that of an opposition at least against the unanimity which marked the two preceding elections, will be suffered to be seen, under an expectation that it will have its influence, in conciliating the sentiments of the person, to the measures of the party. If this should not succeed, the attack of the last Season will be renewed with redoubled impetuosity, and if they cannot hope to turn the balance of election, the flatter themselves that at least they can induce retirement or resignation from the disgust of ill-treatment. Such it seems according to Fauchet’s letter was the policy upon which the persecution against Mr: Hamilton was conducted, and they will have double reasons for pursuing it in this instance
The removal of the President, howsoever effected, in the tactics of the combined french and party powers is to be followed by a plan for introducing into the American Constitution a Directory instead of a President, and for taking from the supreme Executive the command of the armed force. This hopeful project has been intimated to you in a former letter. How far it has been shaped, and organized I know not; whether the course of events will prevents its advancement as a practical measure, I shall not pretend to say; but of the design to bring it forward at the first favourable moment I have not the shadow of a doubt
The great error of the party in America has uniformly been to grasp at too much; to place too great a dependence upon the efficacy of their exertions, and to calculate upon a popular temper much more favourable to their views than the fact has ever proved. Notwithstanding all their experience I think they are repeating the same mistake, and I consider this as one of the indications that they will eventually fail in their present as they have heretofore done in their former objects. They now build their principal hopes upon the non-delivery of the forts, and there is no circumstance that would so much confound and mortify them, as a faithful execution of the Treaty, with by the British, in that Article. This circumstance is so obvious, that it might be urged with great force as an inducement to decide this Government if they were wavering on the point. The mode of introducing the argument would indeed be a delicate point, but I am sure it would have weight.—Perhaps it has been or will be urged.
They take for granted that there will be no delivery. This they presume will of course produce a refusal on our part to carry the Treaty into Execution, the result of which will be a decisive rupture between us and Britain, and a consequent triumph of french party, french principles, and french influence in the United States.
It is however now so late in the Season that the present year may be considered as secured, and by the close of this campaign it appears probable that even France and Britain will be prepared for serious negotiation. The increasing clamours for Peace on both sides of the channel will perhaps compel the two Governments to meet upon some composition of terms, and in that case neither France, nor her humble adorers in America will be so strenuous to provoke the quarrel, as they have been hitherto, and still are.
Against the maritime supremacy of this Country, the french Government will indeed have a permanent motive to unite her own powers with others; nor do I think it an object to be neglected by any of the powers to whom the liberty of commerce and navigation is interesting. The principles of the armed neutrality, which have been so long dispersed by the hurricane of the revolutionary contest, may again be collected as the storm subsides, and at this day all the Governments which acceded to that system originally, are doubtless again convinced of its importance; with the exception only of Russia.—It will indeed after the termination of the present war be more important than ever, because the naval preponderance of Britain, will then be greater than it has been at any former period. If therefore, independent of the present contest, a plan should be proposed for concerting the means to check the spirit of domination upon the Sea, which Britain has so long avowed, and which becomes formidable in proportion as her comparative strength augments, the Government will without doubt give it all the consideration that may be proper.—But after having run my letter out to such a length I believe you will hardly wish me to enter upon a new field, which would require such ample excursion to be properly surveyed, and I shall therefore only add at present the usual assurance of affection and duty, from your Son 
John Q. Adams.